Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Patent board decision was received on 26 May 2022. Claims 1-3, 16-18, 21-27, 30, 32-33 and 35-38 are allowed.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Motohashi et al. in view of Chase on claims 1-3, 16-18, 21, 35, and 36 are withdrawn.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Motohashi and Chase as applied to claims 17 and 21 respectively and further in view of Kubota et al. on claims 22, 23, and 30 is withdrawn.

The claim rejection under 35 U.S.C. 103 as unpatentable over Motohashi et al. in view of Chase as applied to claims 17 and 21 respectively and further in view of Lim on claims 24-27 and 32-33 is withdrawn.

The claim rejection under 35 U.S.C. 103 as unpatentable over Motohashi et al. in view Lim on claim 37 is withdrawn.

The claim rejection under 35 U.S.C. 103 as unpatentable over Motohashi et al. in view of Chase as applied to claim 37 and further in view of Kubota et al. on claim 38 is withdrawn.


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Primary Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727